Case: 13-20160      Document: 00512477803         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-20160
                                                                               FILED
                                                                       December 19, 2013
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

VICTOR DANIEL CAMEY-CID,
Also Known as Victor Daniel Camey, Also Known as Victor Camey,

                                                 Defendant−Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:12-CR-633-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       The attorney appointed to represent Victor Daniel Camey-Cid has moved



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20160    Document: 00512477803     Page: 2   Date Filed: 12/19/2013


                                 No. 13-20160

for leave to withdraw and has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Camey-Cid has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2